TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00026-CV



                                        In re Kriss Camp


                  ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                            MEMORANDUM OPINION


               Relator Kriss Camp, an inmate, has filed a pro se petition for writ of mandamus,

complaining of the district court’s alleged refusal to transmit his pending application for writ of

habeas corpus to the Texas Court of Criminal Appeals.1 See Tex. Code Crim. Proc. Ann. art. 11.07

(West Supp. 2012). However, this Court is without jurisdiction to grant Camp relief here. See id.;

Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); In re McAfee,

53 S.W.3d 715, 717-18 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). Accordingly, we

dismiss Camp’s petition for want of jurisdiction.



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Filed: February 21, 2013



       1
          Camp has already filed at least three prior applications for writ of habeas corpus. See
Ex parte Camp, WR-29,101-03 (Tex. Crim. App. Oct. 4, 2006) (habeas corpus relief denied without
written order); WR-29,101-02 (Tex. Crim. App. May 6, 1998) (dismissed); WR-29,101-01
(Tex. Crim. App. Aug. 23, 1995) (habeas corpus relief denied without written order).